Case 8:21-cv-00338-CJC-ADS Document 23-6 Filed 05/12/21 Page 1 of 7 Page ID #:150




                        Exhibit 4
 Case 8:21-cv-00338-CJC-ADS Document 23-6 Filed 05/12/21 Page 2 of 7 Page ID #:151




                   Arun Subramanian
                   Partner
                   New York
                   (212) 471-8346
                   asubramanian@susmangodfrey.com



Overview

Arun is a partner at Susman Godfrey; a member of the firm’s Executive Committee; a former law clerk to
three Federal judges, including Justice Ruth Bader Ginsburg; and has been appointed by the Chief Justice
of the United States to serve on the Advisory Committee for the Federal Rules of Evidence.



   “Arun Subramanian is praised by clients for his ‘strategic thinking, legal expertise and
   client communications.’ He acts for both plaintiffs and defendants in large-scale
   disputes, including antitrust, breach of contract and healthcare mandates.”
   As quoted in Chambers USA New York General Commercial Litigation, 2020



Arun has tried and arbitrated high-stakes cases on both sides of the “v,” and has successfully recovered
over a billion dollars for public and private entities who were the victims of fraud and other illegal conduct.
Arun’s expertise isn’t limited to any practice area. He has taken up the cause of public entities and
whistleblowers in False Claims Act cases, victims of trafficking in child pornography, consumers and
individuals injured by unfair and illegal practices, and has for over a decade focused on complex
commercial litigation, including antitrust, patent infringement, and breach of contract cases.



   “[Arun is] an ‘agile thinker’ with the ability to ‘master complex problems and distill them
   to their essence in writing and presentation to the court’”
   Assured Guaranty General Counsel and Managing Director, Ed Newman



Arun has been actively involved in a variety of landmark matters for Susman Godfrey. No matter the
arena, Arun has a proven track record of success. This includes:

  Securing over $400 million for state and federal governmental entities in United States ex rel. Kester v.
  Novartis Pharmaceuticals Corp. Working collaboratively with state and federal enforcement agencies,
  Arun and his team at SG have recovered over $600 million for the public fisc in the False Claims Act
  arena.
  Recovering $590 million in settlements in the ongoing LIBOR price-fixing class action. Susman Godfrey,
  as co-lead counsel to the OTC plaintiffs, won class certification on behalf of the class and continues to
  pursue relief against the global banks alleged to have conspired to fix the “LIBOR” financial benchmark.

                                                  Page 1 of 6
 Case 8:21-cv-00338-CJC-ADS Document 23-6 Filed 05/12/21 Page 3 of 7 Page ID #:152

  Achieving a complete jury victory in Tyler, Texas as co-lead counsel on behalf of defendant Globus
  Medical in a spinal insert patent infringement suit brought by Flexuspine, , a local Tyler company.
  Securing a trailblazing judgment victory of over $100 million for client Assured Guaranty against
  Flagstar Bank in one of the first trials concerning repurchases of faulty RMBS—a significant milestone in
  forcing banks to honor contractual commitments made which they sought to avoid after the financial
  crisis.


Arun also focuses on briefing and arguing appeals in both state and federal court, including securing
important rulings on emotional distress claims under New York law, the validity of inventors’ patents under
Section 101 of Patent Act, prisoners’ rights under the Fourth and Eighth Amendments, and unjust
enrichment claims arising under New York law. Most recently, Arun was counsel of record for the
respondents before the Supreme Court in Ninth Inning v. NFL, where the Court rejected the NFL and
DirecTV’s bid for certiorari, leaving in place the Ninth Circuit’s decision upholding antitrust claims asserted
by a nationwide class of “Sunday Ticket” consumers. You can read Arun’s brief in opposition to the
petition for certiorari here.



   “He had a really good handle on reading the judges and he also has a very deep
   understanding of the law.”
   Client quote from Chambers USA New York General Commercial Litigation, 2018



Outside of the courtroom, Arun contributes to the legal community by taking on pro bono cases and has
for years served on the pro bono panel for the United States Court of Appeals for the Second Circuit. He is
also a longtime Director of the Columbia Law Review, one of the Nation’s pre-eminent legal journals. You
can read Arun’s recent piece for the Review, honoring the career and legacy of the late Justice Ginsburg,
here: “A Titan Among Us: On Dissents, Waymaking, and Strong Coffee.”



Education
  Columbia Law School, J.D., 2004; Executive Articles Editor, Columbia Law Review; James Kent & Harlan
  Fiske Stone Scholar
  Case Western Reserve University, B.A., Computer Science & English, 2001: summa cum laude



Clerkship
  Honorable Ruth Bader Ginsburg, Supreme Court of the United States
  Honorable Gerard Lynch, United States District Court for the Southern District of New York
  Honorable Dennis Jacobs, United States Court of Appeals for the Second Circuit



Notable Representations

WHISTLEBLOWER & FALSE CLAIM ACT LITIGATION

  State of California ex rel. On the Go Wireless v. CELLCO Partnership et al. Served as counsel to


                                                  Page 2 of 6
Case 8:21-cv-00338-CJC-ADS Document 23-6 Filed 05/12/21 Page 4 of 7 Page ID #:153

 a whistleblower and numerous political subdivisions in California—including the University of California
 system, the California State University System, and the City of Sacramento—in a ground-breaking False
 Claims Act lawsuit against wireless carriers AT&T, Sprint, Verizon, T-Mobile. The whistleblower alleged
 that the carriers fraudulently overbilled the government for wireless services by failing to provide
 contractually required “lowest cost available” service by means of “optimization reports.” We secured
 record settlements with the four telecommunication giants valued at $174 million for the government
 plaintiffs in California and Nevada.
 United States ex rel. Kester v. Novartis Pharmaceuticals Corp. Working collaboratively with the
 United States Attorney’s Office for the Southern District of New York and several state attorneys general,
 secured over $400 million in settlements for state and federal governmental entities in a case alleging
 Novartis defrauded the Medicare and Medicaid programs by illegally paying kickbacks to pharmacies so
 that they would recommend to doctors and patients six of Novartis’s specialty The recovery was the
 largest of its kind for the type of pharmacy kickback scheme involved in the case.
 United States of America ex rel. Martinez v. Apria Healthcare Group. Representing three
 whistleblowers and working with the United States Attorney’s Office for the Southern District of New
 York, secured a $40.5 million settlement in a False Claims Act case from Apria Healthcare Group, Inc.
 and its affiliate, Apria Healthcare LLC (Apria). Arun and a team from SG represented qui tam
 whistleblowers who alleged that Apria continually charged federal health programs, including Medicare
 and Medicaid, for rentals of non-invasive medical ventilators that were not being used by patients, or
 that were being used in a therapy mode that did not qualify for the billing codes used. After
 investigating relators’ allegations, the United States government intervened in the case and filed its own
 complaint, which closely tracked the allegations first made by the firm’s clients.


REGULATORY AND BANKING

 In re: Libor-Based Financial Instruments Antitrust Litigation. Representing the City of Baltimore,
 Yale University, and other public and private entities damaged by the fixing of LIBOR, a global financial
 benchmark and “the world’s most important number,” Arun and SG have secured $590 million in
 settlements to date as co-lead counsel for the over-the-counter direct purchaser class, which was the
 only class certified by the District Court in 2018. The case is proceeding against the non-settling banks
 in the Southern District of New York.
 Assured Guaranty Municipal Corp v Flagstar Bank. As counsel to Assured Guaranty, Arun and SG
 secured a judgment valued at $90 million plus contractual interest and attorneys’ fees and costs in a
 case involving breach of contract by the originator and sponsor of residential mortgage-backed
 securities. This amount was substantially all of the damages sought by Assured Guaranty in the first
 case of its kind to go to trial. The ruling was a significant milestone in forcing the banks to honor the
 contractual commitments they made and had long sought to avoid after the financial crisis.


INTELLECTUAL PROPERTY

 Flexuspine Inc. v. Globus Medical Inc. Represented Globus Medical in spinal insert patent
 infringement litigation brought by Flexuspine, Inc., a local Tyler company. After SG secured the grant of
 summary judgment on one of Flexuspine’s patents, and after a week-long trial in Tyler, a jury in the U.S.
 District Court for the Eastern District of Texas issued a take-nothing verdict in Globus Medical’s favor.
 BASCOM v. AT&T Corp. Served as lead counsel to client Bascom Global Internet Services in a patent
 infringement case against AT&T. The District Court, following developing Supreme Court and Federal
 Circuit caselaw under 35 U.S.C. §101 dismissed the case. Arun argued the appeal of the District Court’s
 ruling before the Federal Circuit, which overturned the lower court’s decision. This is one of the first
 cases to uphold a software patent under the Supreme Court’s Alice decision after a string of losses doled
 out to plaintiffs by the appellate court.




                                               Page 3 of 6
Case 8:21-cv-00338-CJC-ADS Document 23-6 Filed 05/12/21 Page 5 of 7 Page ID #:154

PROTECTING THE RIGHTS OF CONSUMERS, EMPLOYEES, AND THE PUBLIC

 Jane Doe v. MindGeek USA Incorporated et al. Arun and partners Krysta Kauble Pachman and
 Davida Brook recently filed and are prosecuting a class action on behalf of victims of trafficking in child
 pornography against PornHub and its parent company, MindGeek. The case alleges that the defendants
 violated federal sex trafficking and child pornography laws by knowingly posting, enabling the posting of
 and profiting from thousands of pornographic videos featuring persons under the age of 18.
 Jane Doe v. Reddit, Inc. Currently prosecuting a class action on behalf of victims against Reddit, Inc.
 for violation of federal sex trafficking laws and California’s child pornography laws. Plaintiffs allege that
 Reddit facilitates sex trafficking and the distribution of child pornography on its site by targeting
 individuals who are seeking access to child pornography, failing to appropriately moderate its
 subreddits, and failing to take action in response to victims who have notified Reddit of the presence of
 child pornography.
 Rich v. Fox News. Represented Joel and Mary Rich, the parents of Seth Rich, in a groundbreaking
 lawsuit against Fox News and its collaborators for intentional infliction of emotional distress and related
 torts stemming from Fox’s news coverage concerning Seth Rich’s murder. The case was initially
 dismissed by the District Court. Arun argued the case before the United States Court of Appeals for the
 Second Circuit, and the court reversed the district court’s dismissal of the Riches’ claims. The case
 subsequently settled on confidential terms. You can read the New York Times’ coverage of the case
 here.
 FASORP v. New York University and the NYU Law Review. Defending New York University and the
 NYU Law Review’s efforts to foster diversity in its faculty and on the NYU Law Review against challenges
 under Title VI and Title IX. Susman Godfrey won a motion to dismiss all of the claims against NYU and
 the Law Review, and is presently defending against the plaintiffs’ appeal to the Second Circuit. You can
 read the District Court’s order here and more about the decision here, here,* and here*. (*subscription
 required).
 City of Baltimore Opioid Litigation. Representing the Mayor and City Council of Baltimore in fraud
 and public tort litigation against the manufacturers and distributors of opioids, whose conduct has
 devastated cities, counties, and states nationwide. Baltimore’s case is currently pending in the Circuit
 Court of Baltimore City.
 Mittal v. Investment Technology Group Inc. After a multi-day arbitration, won an award totaling
 millions of dollars for Hitesh Mittal, the former head of head of liquidity management at Investment
 Technology Group Inc (ITG), before the Financial Industry Regulatory Authority. Mittal, a former ITG
 employee, claimed that the brokerage wrongly implicated him in a regulatory probe that he says led to
 his termination from hedge fund AQR Capital Management. Read more about the win in Bloomberg here.
 In FINRA, Arun and his team have helped several former employees of financial institutions recover and
 retain millions of dollars in disputed compensation from their employers.
 In re: NYC Bus Tour Antitrust Litigation. SG was appointed lead counsel for consumers who had
 been overcharged for “hop on, hop off” bus rides in New York City for years based on a horizontal
 agreement to fix prices between the two largest providers of bus rides in the city, Coach USA and City
 Sights. These competitors formed a joint venture accounting for 99% of New York City’s hop-on, hop-off
 sightseeing bus tours. Arun and his team secured millions of dollars in recoveries for the consumer class
 and worked collaboratively with the New York Attorney General’s office and Department of Justice in
 pursuing relief against the Defendants.
 Clark v. AdvanceMe. Inc. Represented merchants, including restaurant owners, in a class action
 brought in Los Angeles federal court challenging AdvanceMe’s “cash advance” lending program under
 California’s laws against usury. The case was successfully settled for millions of dollars in cash, forgiven
 debt and other consideration to members of the class.
 Ileana D. Platt & Rafael Urquidi v. Barclays Capital Inc. Prevailed on behalf of clients Ileana Platt
 and Rafael Urquidi against claims by Barclays Capital that the bank was entitled to recover $4 million in
 bonuses paid to the two former brokers. Hundreds of note collection cases are litigated every year that

                                                 Page 4 of 6
Case 8:21-cv-00338-CJC-ADS Document 23-6 Filed 05/12/21 Page 6 of 7 Page ID #:155

 result in banks being awarded a full recovery, but for the second time in three years, Susman Godfrey
 successfully defeated the claims before the FINRA panel.
 Harris v. Fischer. Appointed by the Second Circuit to represent Audra Lynn Harris on her appeal of the
 dismissal of claims that her Fourth and Eighth Amendment rights were violated during a body cavity
 search while she was incarcerated. Arun successfully briefed and argued the case before the Second
 Circuit, securing a vacatur of the District Court’s dismissal and remand for further proceedings. Arun
 continued his representation of Ms. Harris on remand and after depositions of the corrections officers
 involved in the search, the case was settled on confidential terms.
 Steven Plavin v. GHI. Leading a putative class action brought by retired NYPD officer Steven Plavin on
 behalf of hundreds of thousands of New York City police officers, front-line workers, and other
 employees and retirees against Group Health Incorporated (GHI), challenging GHI’s improper out-of-
 network benefits policies and misleading disclosures concerning the scope of coverage under GHI’s
 health plans. The New York Court of Appeals affirmed the “consumer oriented” nature of the misleading
 statements alleged in the complaint and the case is currently pending before the Third Circuit.


BREACH OF CONTRACT

 Saba Capital CEF Opportunities v. Voya Prime Rate Trust. After a hearing in Arizona state court,
 Arun and a team from SG secured a preliminary injunction for Saba Capital that precluded a closed-end
 fund, its trustees, and its investment advisor from attempting to entrench themselves by enforcing a
 anti-voting bylaw that was enacted during a shareholder proxy contest and would prevent a free and fair
 vote of shareholders in the fund to choose the fund’s managers.
 Wade Emory Johnson v. Transparent Value, LLC. Achieved a total victory for client Wade Emory
 Johnson in a “David v. Goliath” breach of contract arbitration against Transparent Value, LLC, a
 subsidiary of global bank Guggenheim Partners. After a four-day hearing, the AAA arbitration panel
 awarded Johnson damages and securities worth millions of dollars (net of attorneys’ fees and expenses).
 The award was subsequently confirmed in full by the New York State Supreme Court.
 Neumann et al. v. SoftBank. Represented Adam Neumann—founder of WeWork—in litigation in
 Delaware Chancery Court concerning SoftBank’s efforts to terminate a $3 Billion tender offer owed to
 WeWork’s shareholders, including thousands of its employees, under the terms of the governing “Master
 Transaction Agreement.” The case settled on confidential terms just weeks before trial was set to
 commence.
 GenOn Energy, Inc. v. NRG Retail LLC. Successfully represented GenOn Energy, Inc. in a multi-
 million-dollar breach of contract action against NRG Retail, LLC filed in New York Supreme Court. The
 case was settled on confidential terms shortly after Arun filed a pre-discovery motion for summary
 judgment against NRG.



Honors and Distinctions
 Leading Litigator in Commercial Litigation by Chambers USA (2020, 2021)
 Lawdragon’s 500 Leading Lawyers in the US (2020)
 Lawdragon’s 500 Leading Plaintiff Financial Lawyers List (2019, 2020)
 Legal 500 for Dispute Resolution—General Commercial Disputes (2017-2019)
 Super Lawyers as a New York Metro “Rising Star” (2014-2019)
 Chambers USA’s “Up & Coming” list for General Commercial Litigation (2016 – 2018)
 Benchmark Litigation’s “Under 40 Hot List” (2016, 2017, 2018)
 “Rising Star” by the New York Law Journal (2018)


                                               Page 5 of 6
Case 8:21-cv-00338-CJC-ADS Document 23-6 Filed 05/12/21 Page 7 of 7 Page ID #:156

 “Rising Star” in Bankruptcy Litigation by Euromoney Legal Media (2018)
 “Leading Patent Practitioner,” International Asset Management Patent 1000 (2018)
 “Outstanding Service to the Legal Aid Society” (2016, 2018)
 “Outstanding Antitrust Litigation Achievement in Private Law Practice,” American Antitrust Institute, for
 work on In re: Municipal Derivatives Antitrust Litigation (2016)



Articles
 “A Titan Among Us: On Dissents, Waymaking, and Strong Coffee.” Columbia Law Review (2021)
 “Clerking For Ginsburg: How To Play The Long Game,” Law360 (2018)
 “Winning on the Road,” The Corporate Counselor (ALM, 2016)
 “Will the Supreme Court Weigh in on Claim Construction Appeals?” IPWatchdog (2014)
 “Assessing the Rights of IRU Holders in Uncertain Times,” 103 L. Rev. 2094 (2003)



Professional Associations and Memberships

COURT ADMISSIONS

 New York State Bar
 United States District Court for the Eastern and Southern Districts of New York, the Eastern and Western
 Districts of Texas, and the Eastern District of Michigan
 United States Court of Appeals for the Second, Third, Sixth, Ninth and Federal Circuits
 Supreme Court of the United States


PROFESSIONAL ASSOCIATIONS

 Board of Directors, The Columbia Law Review Association, Inc.
 Pro Bono Panel, United States Court of Appeals for the Second Circuit
 Advisory Committee, Federal Rules of Evidence




                                                Page 6 of 6
